       Case 1:15-cv-00701-JWF Document 97 Filed 07/17/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

DOUGLAS J. HORN and CINDY HARP-HORN,
                                                              ECF CASE
                             Plaintiffs,
                                                              NOTICE OF MOTION
     - vs -
                                                              Case No. 15-cv-701-FPG/MJR
MEDICAL MARIJUANA, INC., DIXIE ELIXIRS
AND EDIBLES, RED DICE HOLDINGS, LLC,
and DIXIE BOTANICALS,

                      Defendants.
_________________________________________

MOTION MADE BY                       :       Defendants, MEDICAL MARIJUANA, INC., and
                                             RED DICE HOLDINGS, LLC, by and through
                                             their attorneys, Mura & Storm, PLLC, 930 Rand
                                             Building, 14 Lafayette Square, Buffalo, New York
                                             14203.
DATE, TIME AND
PLACE OF HEARING                     :       Date and time of hearing to be determined by the
                                             Hon. Frank P. Geraci, with place of hearing to be
                                             United States District Court, Western District of
                                             New York, 100 State Street, Rochester, New
                                             York 14614.

SUPPORTING PAPERS                    :       This notice of motion; Declaration of Roy A. Mura,
                                             Esq. dated July 17, 2019, Declaration of Stuart
                                             W. Titus dated July 12, 2019, and movants’
                                             Memorandum of Law dated July 17, 2019.
RELIEF DEMANDED
AND GROUNDS THEREFORE                :       An order of this Court pursuant to FRCP 54(b) for
                                             reconsideration of the Court’s denial of the
                                             Defendants’ motion for summary judgment, as
                                             relates to the Plaintiffs’ RICO claim, on the basis
                                             that it was a genuine error for the Court to find
                                             that Dixie X contained “resin extract derived from
                                             the Cannabis sativa plant” and thus fell within the
                                             2012 definition of “marijuana” under the
                                             Controlled Substance Act; and such other, further



                                               -1-
        MURASTORM, PLLC  930 RAND BUILDING  14 LAFAYETTE SQUARE  BUFFALO, NEW YORK 14203
                                 (716) 855-2800  FAX (716) 855-2816
         Case 1:15-cv-00701-JWF Document 97 Filed 07/17/19 Page 2 of 3




                                              and/or different relief favoring movants as is just
                                              and proper.

ANSWERING PAPERS                      :       Pursuant to W.D.N.Y. L.R. 7(b)(2)(B), absent
                                              different deadlines set by the Court, plaintiff shall
                                              have fourteen (14) days from the date of this
                                              notice to file and serve responding papers to this
                                              motion. Movants intend to file and serve reply
                                              papers in further support of this motion, and
                                              absent deadlines set by the Court, movants shall
                                              have seven (7) days after service of plaintiffs’
                                              responding papers to file and serve reply papers
                                              in further support of this motion.

ORAL ARGUMENT                         :       Requested, but to be determined and scheduled
                                              by the Court.


Dated:       Buffalo, New York
             July 17, 2019

                                              /s/ Roy A. Mura
                                              Roy A. Mura, Esq.

                                              MURA & STORM, PLLC
                                              Attorneys for Defendants Medical Marijuana,
                                              Inc. and Red Dice Holdings, LLC
                                              930 Rand Building
                                              14 Lafayette Square
                                              Buffalo, New York 14203
                                              (716) 855-2800
                                              roy.mura@muralaw.com




                                                -2-
         MURASTORM, PLLC  930 RAND BUILDING  14 LAFAYETTE SQUARE  BUFFALO, NEW YORK 14203
                                  (716) 855-2800  FAX (716) 855-2816
       Case 1:15-cv-00701-JWF Document 97 Filed 07/17/19 Page 3 of 3




cc:   Jeffrey Benjamin, Esq.
      Kupillas Unger & Benjamin LLP
      Attorneys for Plaintiffs
      1 Linden Place
      Suite 410-A
      Great Neck, NY 11021
      212-655-9536
      jbenjamin@nyfraudlaw.com

      Jean-Claude Mazzola, Esq.
      Hanoch Sheps, Esq.
      Mazzola Lindstrom LLP
      Attorneys for Defendant
      Dixie Elixirs and Edibles
      733 Third Avenue, 15th Floor
      New York, NY 10017
      646-250-6666
      jeanclaude@mazzolalindstrom.com
      hanoch@mazzolalindstrom.com




                                               -3-
        MURASTORM, PLLC  930 RAND BUILDING  14 LAFAYETTE SQUARE  BUFFALO, NEW YORK 14203
                                 (716) 855-2800  FAX (716) 855-2816
